DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 102 & 103
Rejections based upon Tokunaga et al. (US 2016/0039710)
Claims 1-2, 4-8, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (US 2016/0039710).
Tokunaga et al. discloses a glass substrate (i.e., carrier) having a thickness such as 0.5 mm.  See the title and abstract.  Example 5 of Tokunaga et al. has 0.008 wt% (i.e., 80 ppm) Fe2O3.  See table 1.  Example 5 has a mass ratio of (MgO+CaO+SrO+BaO)/Al2O3 = (4.3+4.1+7.5+0)/18.8 = 0.85 and a B2O3 content of 4.8 mass percent.  Id.  Example 5 has a specific Young’s modulus of 82 GPa/2.55 g/cm3 = 32.1 GPa/g·cm-3.  Id.
Tokunaga et al. fails to teach the UV transmission at 308 nm as recited in claim 1.  However, the glass of example 5 has an amount of Fe2O3 that is identical to the present claims.  Tokunaga et al. further discloses that the glass of example 8 has a transmittance at 300 nm of between 69.0 and 73.9%.  See table 2, examples 43-48.   For these reasons, the claimed transmission at 308 nm is presumed to be inherent to example 5. 
As to claim 2, the glass of example 5 does not have any alkali metals.  See table 1.
The glass of example 5 anticipates the composition recited in instant claim 4.  See table 1.
The properties of claims 5-7 are presumed to be inherent to example 5 because the composition of the examples is the same as recited in claim 1.
As to claims 8, 12, and 14-17, Tokunaga et al. discloses forming a laminate with a resin and two glass sheets in paragraph [0003].

Claims 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (US 2016/0039710) as applied to claim 1 above, and further in view of Hayashi et al. (US 2016/0368815)(Hayashi ‘815).
Tokunaga et al. anticipates claims 1 and 2 for the reasons recited above.  Tokunaga et al. teaches that the glass is intended for TFT displays.  See paragraph [0003] the abstract.  Murata et al. differs from claims 3 and 11 by failing to teach a β-OH value for the glass.
Hayashi ‘815 teaches a glass for TFT displays.  See paragraph [0014].  The glass should possess a β-OH value of less than 0.35 to optimize the strain point.  See paragraph [0073].
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the glass of Tokunaga et al. with a β-OH value of less than 0.35 because the resultant glass would have the optimal strain point. 
As to claim 13, Tokunaga et al. discloses forming a laminate with a resin in paragraph [0003].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (US 2016/0039710) as applied to claim 1 above. 
Tokunaga et al. anticipates claim 1 for the reasons recited above.  The example relied upon for anticipation does not anticipate claims 18-20.  However, the general glass of Tokunaga et al. has overlapping ranges with instant claims 18-20.  See paragraphs [0019]-[0028].   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected from the overlapping ranges taught by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Rejections based upon Hayashi (WO 2016/194693)
Claims 1-7, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (WO 2016/194693)(Hayashi ‘693).
This rejection is over WO 2016/194693 because the reference has an earlier publication date, however, the English language equivalent, US 2018/0148367, will be cited below.
Hayashi ‘693 discloses a glass substrate (i.e., carrier) having a thickness of 0.5 mm or less.  See paragraph [0062].  Examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43 have mass ratios of (MgO+CaO+SrO+BaO)/Al2O3 between 0.84 and 1.40 as calculated by the examiner and shown in the table below.  See tables 1-4 of Hayashi ‘693 and the table below.  Examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43 have a specific Young’s modulus of greater than 29.5 GPa/g·cm-3.  Id.
The table below summarizes examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43 of Hayashi ‘693 in mass percent, and include a calculated mass ratio of (MgO+CaO+SrO+BaO)/ Al2O3 ((RO/Al2O3 hereafter).
Example in Hayashi
1
2
3
4
5
6
7
SiO2
56.1
55.6
55.0
53.3
56.1
55.0
55.0
B2O3
0.3
0.3
0.3
0.3
0.3
0.3
0.3
Al2O3
18.9
20.0
20.0
19.7
18.9
20.0
22.0
MgO
1.8
2.4
3.1
3.4
1.8
3.1
3.1
CaO
5.9
5.9
4.3
4.7
5.9
4.3
4.3
SrO
0.8
0.8
0.8
0.9
0.8
0.8
0.8
BaO
10.0
8.8
10.3
11.5
10.0
10.3
10.3
Fe2O3
0.007
0.009
0.009
0.009
0.009
0.008
0.006
Fe2O3 ppm
70
90
90
90
90
80
60
RO/Al2O3
0.98
0.90
0.93
1.04
0.98
0.93
0.84
Specific Young’s modulus (GPa/g·cm-3)
30
31
30
30
30
31
31
β-OH- (/mm)
0.15
0.16
0.17
0.21
0.20
0.15
0.15
Liquidus T (°C)
1,233
1,230
1,211
1,161
1,229
1,236
1,216
Temperature to achieve a viscosity of 102.5 dPa·s (°C)
1,640
1,613
1,614
1,582
1,638
1,596
1,592
Example in Hayashi
8
9
14
15
16
17
18
SiO2
53.0
53.0
56.1
59.6
60.1
59.2
61.2
B2O3
0.3
0.3
0.3
3.0
1.5
1.5
1.3
Al2O3
22.0
20.0
20.9
16.8
17.3
16.8
18.8
MgO
3.1
3.1
1.8
2.3
1.7
0.6
1.7
CaO
4.3
4.3
5.9
3.6
3.2
5.1
4.4
SrO
0.8
0.8
0.8
3.0
3.7
2.2
3.7
BaO
10.3
10.3
10.0
5.5
6.5
6.4
6.6
Fe2O3
0.007
0.008
0.007
0.009
0.008
0.006
0.008
Fe2O3 ppm
70
80
70
90
80
60
80
RO/Al2O3
0.84
0.93
0.89
0.86
0.87
0.85
0.87
Specific Young’s modulus (GPa/g·cm-3)
30
30
31
30
30
29
31
β-OH- (/mm)
0.20
0.20
0.15
0.15
0.15
0.16
0.20
Liquidus T (°C)
1,250
1,178





Temperature to achieve a viscosity of  102.5 dPa·s (°C)
1,601
1,583
1,627
1,691
1,726
1,742
1,674
Example in Hayashi
19
28
30
32
33
36
43
SiO2
60.2
60.5
60.0
57.0
56.1
56.5
57.7
B2O3
0.0
1.5
1.6
0.3
0.3
0.3
0.3
Al2O3
19.0
19.5
19.8
20.0
21.1
21.2
20.3
MgO
1.7
1.0
2.5
3.0
3.1
3.1
2.0
CaO
5.6
7.0
4.6
4.5
4.7
4.8
5.8
SrO
3.7
2.5
1.8
3.0
0.7
2.2
0.2
BaO
5.5
5.8
8.0
8.0
9.7
7.6
9.6
Fe2O3
0.007
0.007
0.009
0.009
0.008
0.008
0.008
Fe2O3 ppm
70
70
90
90
80
80
80
RO/Al2O3
0.87
0.84
0.85
0.93
0.86
0.83
0.87
Specific Young’s modulus (GPa/g·cm-3)
31
32
31.4
31.2
31.3
31.5
30.9
β-OH- (/mm)
0.20
0.13
0.15
0.10
0.09
0.10
0.07
Liquidus T (°C)


1,176
1,281
1,210
1,191
1,213
Temperature to achieve a viscosity of  102.5 dPa·s (°C)
1,666
1,677
1,630
1,616
1,605
1,601
1,636


Hayashi ‘693 fails to teach the UV transmission at 308 nm of examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43.  However, the glass of examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43 anticipates the compositional limitations of instant claim 1.  Therefore, the claimed transmission at 308 nm is presumed to be inherent to examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43. 
As to claim 2, examples 1-9, 14-19, 28, 30, 32, 33, 36 and 43 either do not report the existence of any alkali metals in the compositions, or report amounts of alkali metals that are below 0.20 mass percent.  See tables 1-4.
As to claims 3 and 11, examples 1-3, 5-9, 14-19, 28, 30, 32, 33, 36 and 43 have β-OH-1 (/mm) values of 0.20 or below.  See tables 1-4.
Examples 1-3, 5-7, 14-19, 28, 30, 32, 33, 36 and 43 anticipate the composition recited in claim 4.  The examples include ingredients that are not recited in claim 4, however, the claim uses “comprising” language which permits additional ingredients, even in major amounts.  See MPEP 2111.03 I.
The properties of claim 5 are presumed to be inherent to example 5 because the composition of the examples is the same as recited in claim 1.  Moreover, Hayashi ‘693 discloses that the glass has a compaction of 20 ppm or less.  See paragraph [0065].
As to claim 6, examples 1-9, 30, 32, 33, 36 and 43 have liquidus temperatures below 1300°C.  See tables 1-4.
As to claim 7, examples 1-9, 14-15, 18-19, 28, 30, 32, 33, 36 and 43 have a temperature to achieve a viscosity of 102.5 dPa·s below 1700°C.  See tables 1-4.
As to claim 18, examples 1-6, 9 and 32 have a mass ratio of RO/Al2O3 of 0.90 or more.  See the above table.
As to claim 19, examples 1-9, 14, 19, 32, 33, 36 and 43 have amounts of B2O3 of 0.72% or less.  See tables 1-4.
As to claim 20, examples 1-9, 14, 30, 32, 33 and 43 have amounts of BaO between 7.64 and 13%.  See tables 1-4.

Claims 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (WO 2016/194693)(Hayashi ‘693) as applied to claims 1-7 above, and further in view of Ono et al. (US 2018/0122838).
Hayashi ‘693 anticipates claims 1-7 as described above.  Hayashi ‘693 teaches that the glass has a compaction of less than 20 ppm. See paragraph [0065]. Hayashi ‘693 discloses that the glass may be employed as a substrate for OLED displays driven by a TFT, but fails to expressly teach that the glass may be used in a laminate bonded to a resin substrate.
Ono et al. teaches a laminate for use in forming an OLED in which a glass carrier substrate is bonded to a second substrate. See paragraph [0045]. The glass carrier has a compaction below 80 ppm. See the abstract. The second substrate may be a resin substrate. See paragraph [0105].
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Hayashi ‘693 as the glass carrier Ono et al. laminate because Ono et al. teaches employing glasses with a compaction of less than 80 ppm, and the glass of Hayashi ‘693 has a compaction of 20 ppm or less.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784